                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STATE FARM FIRE & CASUALTY CO.     :           CIVIL ACTION
                                   :
             v.                    :
                                   :
ELECTROLUX HOME PRODUCTS, INC.,    :
et al.                                         NO. 19-935


                             MEMORANDUM
Bartle, J.                                    September 25, 2019

          Defendant Sears Home Services (“Sears”) has moved to

dismiss this diversity action as to it for lack of subject

matter jurisdiction under 28 U.S.C. § 1332(a).

          Plaintiff State Farm Fire & Casualty Co.

(“State Farm”), the insurer and subrogee of Richard and Emily

Reiner, has sued defendants Electrolux Home Products, Inc. and

Sears under state law for negligence, strict liability, and

breach of warranties.   State Farm alleges that it paid the

Reiners for water damage to their home resulting from a

defective washing machine and that defendants are liable over to

it in their roles as the manufacturer, seller, installer, or

repairer of the product.

          For subject matter jurisdiction to exist in an action

where state substantive law governs, there must be complete

diversity of citizenship of the parties so that no plaintiff and

no defendant may be a citizen of the same state.   Exxon Mobil
Corp. v. Allapattah Services, Inc., 545 U.S. 546, 553 (2005).

The burden of proof by a preponderance of the evidence is on the

party asserting diversity jurisdiction.    McNutt v. Gen. Motors

Acceptance Corp., 298 U.S. 178, 189 (1936); McCann v. Newman

Irrevocable Trust, 458 F.3d 281, 286 (3d. Cir. 2006).

            Sears claims that this action must be dismissed as to

it because its citizenship and the citizenship of plaintiff

State Farm are the same.    It is uncontested that plaintiff

State Farm is a citizen of Illinois where it is incorporated and

also has its principal place of business.    Sears maintains that

it too has its principal place of business in that state. 1    It

has filed a supporting affidavit that it is a limited liability

company, that is an LLC, formed under the laws of Delaware and

that Illinois is the location of its principal place of

business.

            Sears’ argument would be well founded if it were a

corporation.    Under 28 U.S.C. § 1332(c), a corporation is deemed

to be a citizen of both its state of incorporation as well as

the state of its principal place of business.    This statutory

provision, however, does not apply to unincorporated entities




1. Defendant Electrolux is a Delaware corporation with its
principal place of business in North Carolina. There is
diversity as to this defendant.
                                 -2-
such as Sears.    American Realty Trust v. Conagra Foods,

136 S. Ct. 1012, 1015 (2016).

           In Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

418-20 (3d. Cir. 2010), our Court of Appeals held that the

citizenship of a limited liability company is determined by the

citizenship of its members.    If one or more of Sears’ members

turns out to be an LLC, the court must peel through as many

layers as necessary and treat the citizenship of the members as

the citizenship of Sears.    Id. at 420.   If one or more of its

members is a partnership, the citizenship of each partner

applies.   Id.   If one or more of Sears’ members is a

corporation, Sears will also be deemed a citizen of the state

where the corporation is incorporated as well as of the state

where it has its principal place of business.     Id. at 419.

Finally, if a member is a natural person, the citizenship of

Sears includes the state of that person’s domicile.      Id.;

see also, Johnson v. SmithKline Beecham Corp., 724 F.3d 337,

347-49 (3d. Cir. 2013).    Sears is an LLC.   It may have its

principal place of business in Illinois, but that fact is

irrelevant since it is not a corporation.     Id. at 348.

           As noted above, it is the plaintiff State Farm which

must establish that complete diversity of citizenship exists.

The complaint does not disclose the identity of Sears’ members,

and Sears did not do so when it filed its pending motion.       Since

                                 -3-
the court has an obligation sua sponte to decide whether it has

subject matter jurisdiction, it ordered Sears to file a

declaration containing the relevant information about its

members and if it has no members to declare this fact.

See Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012).    In

response, Sears has filed an affidavit that “Sears Home

Services, LLC does not have and has never had any members.”

           After receiving this affidavit, State Farm has made a

part of the record a document filed by Sears, Roebuck & Co. in

the Bankruptcy Court for the Southern District of New York.

In Re:   Sears, Roebuck & Co., Bankruptcy Action No. 18-23537

(Bankr. S.D.N.Y.), Doc # 20, at p. 32.   There, Sears, Roebuck &

Co. stated that it holds an “100%” interest in Sears.    The

parent, Sears, Roebuck & Co., is incorporated in the state of

New York and has its principal place of business in Illinois.

The court must consider whether under the facts of this case it

should deem the parent to be the sole member of Sears and thus

the parent’s citizenship to be the citizenship of Sears or

should treat Sears as stateless, that is a party with no

citizenship.   The case law discussing the unusual situation of

citizenship of an LLC without members is sparse.

           Lehman v. Davidson Hotel Co., LLC, Civil Action

No. 15-0319, 2015 WL 867799 (E.D. Mo. Feb. 27, 2015) was a

personal injury action removed from the state court.    The

                                -4-
defendant LLC had one member, DHH Holdings LLC, which had no

members.    Both defendant and DHH Holdings LLC had been formed

under Delaware law.    The court found that the defendant was

stateless for purposes of diversity jurisdiction.    Citing

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989),

it held that subject matter jurisdiction under 28 U.S.C.

§ 1332(a) could not be established and remanded the action to

the state court since the defendant was without any citizenship.

Lehman, 2015 WL 867799, at *2-3.

            In ConnectU LLC v. Zuckerberg, 482 F. Supp. 2d 3

(D. Mass. 2007) the plaintiff, an LLC established under Delaware

law, had no members at the time the complaint was filed.      The

court, adopting the Report and Recommendation of a Magistrate

Judge, found the plaintiff to be stateless and as a result

dismissed the action since plaintiff could not satisfy the

diversity requirement under 28 U.S.C. § 1332(a)(1).    Id. at 27.

However, the Court of Appeals for the First Circuit reversed on

the ground that plaintiff’s amended complaint raised a federal

question.    ConnectU LLC v. Zuckerberg, 522 F.3d 82, 96

(1st Cir. 2008). 2




2. Several cases have held that if one of the partners in a
limited liability partnership is stateless, there is no subject
matter jurisdiction over the partnership based on diversity of
citizenship. See CTGW, LLC v. GSBS, PC, Civil Aciton No.
09-0667, 2010 WL 2739963, at *3 (W.D. Wis. July 12, 2010);
                                 -5-
           It appears that under the circumstances of this case

Sears, Roebuck & Co. is in reality the sole member of Sears.    If

so, diversity of citizenship does not exist as to Sears as both

Sears, Roebuck & Co. and State Farm are citizens of Illinois.

If Sears is deemed to have no members, it is then stateless and

again there is no basis for finding diversity of citizenship as

to it.   See Newman-Green, Inc., 490 U.S. at 828. Either way,

this court lacks subject matter jurisdiction over Sears.

           Sears is not an indispensable party, and no party has

claimed prejudice if Sears is dismissed from the case.

See Newman-Green, Inc., supra; Zambelli Fireworks Mfg., 592 F.3d

at 420-422; Fed. R. Civ. P. 21.    Accordingly, albeit for a

reason other than what Sears has asserted, this court will grant

its motion to dismiss this action as to it for lack of subject

matter jurisdiction.   The action will proceed with the remaining

defendant.




Thompson v. Deloitte & Touche LLP, 503 F. Supp. 2d 1118, 1123
(S.D. Iowa 2007).
                                  -6-
